UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6413


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL DEVON HARMON,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:14-cr-00017-1)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Devon Harmon, Appellant Pro Se. John Lanier File,
Assistant United States Attorney, Beckley, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael   Devon    Harmon       appeals   the   district      court’s    order

denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence reduction.         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district    court.           United   States       v.    Harmon,    No.

1:14-cr-00017-1 (S.D.W. Va. Mar. 9, 2016).                      We dispense with

oral    argument   because       the    facts    and   legal     contentions     are

adequately    presented     in    the    materials     before    this   court    and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2